Citation Nr: 1141801	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO. 06-00 056A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for sleep apnea.

2. Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1980 to November 1980 and January 2003 to August 2004, with service in the Army National Guard between these periods.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Atlanta, Georgia. In May 2009 and March 2011, the Board remanded the appeal for additional development.

At a June 2010 VA examination, the Veteran reported that he no longer worked because of problems walking and standing. As discussed in the Remand section below, a claim of entitlement to TDIU has been raised.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

There is a significant amount of lay evidence suggesting that a sleep disorder began during the Veteran's last period of service and has been continuous since that time. The Veteran submitted the statement of a fellow service member, D.R., who states the Veteran suffered from sleep problems while on active duty. The Veteran submitted service records documenting that he and D.R. served together in the same unit in 2003. He submitted a statement from his wife who stated that, beginning in service in 2003, the Veteran began snoring, began to stop breathing in his sleep, and became very difficult to sleep with. The Board finds the Veteran, his fellow service member, and his wife competent to describe the in-service incurrence of sleep problems. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 470 (1994); Washington v. Nicholson, 19 Vet. App. 362 (2005). There is no reason to doubt the credibility of their statements. Barr v. Nicholson, 21 Vet. App. 303 (2007).

A VA examination was conducted in May 2011. While the examiner described the Veteran's history and lay evidence in detail, she provided minimal rationale for her opinion. Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place. Barr, supra, Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). An addendum to the May 2011 examination must be obtained.

The claims file contains a February 2007 Social Security Administration (SSA) disability benefits decision. There are some medical records associated with this decision, but these do not appear to be the complete SSA disability benefits records. When the evidence indicates that the Veteran is in receipt of SSA disability payments, VA's duty to assist requires that it seek the SSA's disability determination and the medical records underlying it only when these records are relevant to the claims. Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010). Complete SSA records must be obtained.

In Rice v. Shinseki, 22 Vet. App. 447 (2009) the Court held that a claim for TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. In this case, the evidence submitted by the Veteran suggests he is unable to work due to his service-connected foot, knee, and back disabilities. The Board finds that a claim of entitlement to TDIU has been raised.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a letter satisfying the duty to notify provisions with respect to his implied claim of entitlement to TDIU.

2. Obtain the Veteran's complete SSA disability benefits records. Evidence of attempts to obtain these records should be associated with the claims file.
3. Obtain an addendum to the May 2011 VA examination to ascertain the nature and etiology of the Veteran's sleep apnea. The examiner is requested to review all pertinent records associated with the claims file, particularly the lay statements of the Veteran, his wife, and service-member D.R.. For the purposes of this examination, the credibility of those statements should be assumed. The examiner should offer comments and an opinion addressing whether it at least as likely as not (50/50 probability) that the Veteran's currently diagnosed sleep apnea began during service or has been continuous since service.

Specifically, the examiner should discuss the lay statements and the lay reports that the Veteran experienced sleeping problems beginning in 2003, while he was on active duty. She should state whether it is at least as likely as not that these sleep problems in 2003 were early manifestations of the Veteran's current sleep apnea.  The examiner must address the lay statements made in this case and provide a statement as to the import the symptoms described in relationship to the current diagnosis.  

All opinions should be supported by a clear rationale and a discussion of the facts and medical principles.

4. After completing the above action, the claims should be readjudicated. If the claims remain denied, a supplemental statement of the case should be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).

